Case: 15-10683   Date Filed: 07/22/2015   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-10683
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:09-cr-60304-KMM-1




UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

CHARLES THERION CLAYTON,
a.k.a. Charles Clayton,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (July 22, 2015)
              Case: 15-10683    Date Filed: 07/22/2015   Page: 2 of 4


Before WILLIAM PRYOR, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Charles Therion Clayton is a federal prisoner who pleaded guilty to

possession with intent to distribute 500 grams or more of cocaine. He now appeals

pro se the denial of a motion for a sentence reduction, pursuant to 18 U.S.C. §

3582(c)(2), based on Amendment 782 to the Sentencing Guidelines. The district

court denied the motion: Clayton’s career-offender status precluded a sentence

reduction. No reversible error has been shown; we affirm.

      We review de novo the district court’s legal conclusions about the scope of

its authority in a section 3582(c)(2) proceeding. United States v. James, 548 F.3d
983, 984 (11th Cir. 2008).

      A district court may reduce a defendant’s term of imprisonment if the

defendant was sentenced based on a sentencing range that was later lowered by the

Sentencing Commission and “if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2);

see also U.S.S.G. § 1B1.10(a)(1). A reduction of a defendant’s term of

imprisonment is unauthorized under section 3582(c)(2) when the retroactive




                                         2
              Case: 15-10683    Date Filed: 07/22/2015   Page: 3 of 4


guideline amendment “does not have the effect of lowering the defendant’s

applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

      The district court committed no error in denying Clayton a sentence

reduction based on Amendment 782. Amendment 782 reduced -- by two -- the

base offense levels for most drug sentences calculated pursuant to the Drug

Quantity Table, U.S.S.G. § 2D1.1(c). U.S.S.G. App. C, amend. 782. But Clayton

was sentenced using the offense level and guideline range for career offenders in

U.S.S.G. § 4B1.1, and not the offense level for drug quantity in U.S.S.G.

§ 2D1.1(c). Amendment 782 resulted in no lowering of Clayton’s guideline range;

Clayton is ineligible for section 3582(c)(2) relief. See United States v. Lawson,

686 F.3d 1317, 1321 (11th Cir. 2012).

      Clayton’s reliance on Freeman v. United States, 131 S. Ct. 2685 (2011), is

misplaced. In Freeman, the Supreme Court considered whether defendants who

entered into plea agreements recommending a particular sentence, pursuant to

Fed.R.Crim.P. 11(c)(1)(C), were eligible for a sentence reduction under section

3582(c)(2). Here, Clayton’s plea agreement contained no agreed-upon sentence or

guidelines range. Thus, Freeman is inapplicable.

      Because Clayton’s guideline range remained unchanged as a result of

Amendment 782, no ex post facto violation occurred. See United States v. Colon,

707 F.3d 1255, 1258-59 (11th Cir. 2013) (no ex post facto problem exists “[s]o


                                         3
              Case: 15-10683    Date Filed: 07/22/2015   Page: 4 of 4


long as the effect of post-conduct amendments to the guidelines is not to increase a

defendant’s punishment beyond what it would have been without those

amendments.”). And the district court committed no error in treating U.S.S.G. §

1B1.10 as binding. See Dillon v. United States, 130 S. Ct. 2683 (2010).

      AFFIRMED.




                                         4